t c memo united_states tax_court estelle kersh petitioner v commissioner of internal revenue respondent docket no filed date p invoked the court’s jurisdiction under sec_6404 i r c to determine whether r abused his discretion by not abating statutory interest the interest related to federal_income_tax deficiencies listed in the decision entered by the court in p’s earlier deficiency proceeding the interest was not mentioned in the decision p’s sole argument is that she is not liable for the interest under the rationale of hurt v united_states aftr 2d 4th cir there the court_of_appeals for the fourth circuit decided that the taxpayers were not liable for statutory interest because the decision relating to the taxable_year from which the interest arose was silent as to their liability for interest r moves for summary_judgment asking the court to reject the rationale of or otherwise distinguish hurt and to conclude that r did not abuse his discretion because p advances no other allegation of error held the court declines to decide whether we agree with the rationale of hurt v united_states supra because such a decision rests exclusively on the applicability of sec_6404 i r c which has no applicability to this case by virtue of sec_6404 i r c held further the court will grant r’s motion for summary_judgment because no issue of material fact remains for trial estelle kersh pro_se gerard mackey for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment under rule petitioner while residing in nevada petitioned the court under sec_6404 to determine whether respondent abused his discretion by not abating interest assessed pursuant to sec_6601 statutory interest the statutory interest related to federal_income_tax deficiencies listed in the decision entered in petitioner’s earlier deficiency proceeding kersh i respondent determined not to abate the interest after concluding in part that he could collect the interest even though the decision was silent as to interest petitioner’s sole argument is that she is not liable for the interest under the rationale of hurt v united unless otherwise stated all section references are to the applicable versions of the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure states aftr 2d 4th cir there the court_of_appeals for the fourth circuit decided that the taxpayers were not liable for statutory interest because the decision relating to the taxable_year from which the interest arose was silent as to their liability for interest following a hearing on respondent’s motion we decide whether to grant respondent’s motion we conclude that we will background i kersh i a determinations and trial in kersh i respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively and an addition_to_tax of dollar_figure under sec_6651 for respondent included those determinations in a notice_of_deficiency issued to petitioner petitioner petitioned the court for redetermination the parties in kersh i asked the court to decide two issues the first issue was whether certain payments were includable in we are mindful that hurt v united_states aftr 2d 4th cir was not published by the court_of_appeals for the fourth circuit and that that court generally disfavors citations of its unpublished opinions issued before date see 4th cir r we note however that the referenced rule allows a party to cite such an unpublished opinion if the party believes the opinion has precedential value in relation to a material issue in a case and that there is no published opinion that would serve as well id we also note that a copy of hurt is available in a publicly accessible electronic database see fed r app p b petitioner’s gross_income the second issue was whether petitioner was liable for the addition_to_tax the court decided those issues in kersh v commissioner t c summary opinion and stated at the end of the opinion that the court would enter a decision under rule b rule process and entry of decision pursuant to rule respondent’s counsel prepared an 11-page document document entitled respondent’s computation for entry of decision and a 2-page proposed decision the document stated that petitioner owed dollar_figure for and dollar_figure for but did not state that petitioner owed any interest as to those amounts the document included a statement that it is agreed that the attached computation is in accordance with the opinion of the tax_court in this case and a line on which petitioner could sign her name to express her agreement with this statement page of the proposed decision stated under the caption of the case decision pursuant to the opinion of the court filed date and incorporating herein the facts recited in the respondent’s computation as the findings of the court it is ordered and decided that there are deficiencies in income_tax due from the petitioner for the taxable years and in the amounts of dollar_figure and dollar_figure respectively and that there is no addition_to_tax due from the petitioner for the taxable_year under the provisions of sec_6651 judge entered page of the proposed decision stated the parties stipulate that the foregoing decision is in accordance with the opinion of the court and the respondent’s computation and that the court may enter this decision b john williams jr chief_counsel internal_revenue_service by estelle kersh paul k voelker petitioner senior attorney small_business self- employed date date respondent gave the document and the proposed decision to petitioner on date petitioner signed her name on the referenced signature lines in the document and on the proposed decision and returned those materials to respondent’s counsel five days later respondent’s counsel signed the signature line of page of the proposed decision and forwarded the proposed decision and the document to the court the next day the court filed the document as an agreed computation on date the court entered the two-page proposed decision as the court’s decision in kersh i c assessment of deficiencies and statutory interest on date respondent assessed for the dollar_figure deficiency and dollar_figure of statutory interest one month later respondent assessed for the dollar_figure deficiency and dollar_figure of statutory interest on date respondent assessed dollar_figure of additional statutory interest for ii request for abatement a initial request on date the internal_revenue_service received from petitioner a form_843 claim_for_refund and request for abatement the form requested an abatement of all interest on the and deficiencies because of errors or delays by the internal_revenue_service petitioner later expanded her arguments to aver that she was not liable for interest because the decision entered in kersh i did not provide for her payment of any interest on date respondent granted petitioner partial relief by agreeing to abate all interest that had accrued from date to date respondent concluded that such relief was appropriate because the audit of petitioner’s and taxable years was delayed during review by the internal_revenue_service office of appeals appeals respondent denied petitioner’s request for abatement of all other interest b administrative review of determination request for review on date respondent received from petitioner a letter asking appeals to review respondent’s decision not to abate all of the interest petitioner’s letter listed each day that she believed represented a lack of response inaccuracies paper backlogs and other delays caused by internal_revenue_service offices as of this date with a general explanation of the significance of her listing that day petitioner’s letter concludes i appeal the amount of interest you have added which were sic caused by the delays in your offices review by appeals a overview on date appeals issued to petitioner a document entitled partial allowance - final_determination final_determination the final_determination stated that appeals was allowing petitioner’s claim for interest abatement to the extent of any interest that had accrued from date through date the final_determination stated that appeals was denying the rest of petitioner’s claim because appeals did not find any errors or delays on our part that merit abatement of interest in our review of available records and other information a memorandum attached to the final_determination stated that petitioner had made three arguments to appeals as to why she should not be liable for any interest on the deficiencies first the memorandum stated petitioner argued that the decision did not specify that interest would have to be paid second the memorandum stated petitioner argued that all interest should be abated from date through date because of the overwhelming time it took the philadelphia appeals_office to review her original appeal third the memorandum stated petitioner argued that the amount of interest assessed for each year was excessive in that it almost equaled the amount of the deficiency for that year b appeals’ rejection of the arguments i overview appeals rejected each of the three arguments made by petitioner with respect to the unabated interest ii first argument as to the first argument appeals noted the case of hurt v united_states aftr 2d 4th cir and that both courts there the court_of_appeals for the fourth circuit and the u s district_court for the southern district of west virginia had decided that the taxpayers were not liable for statutory interest because it was unmentioned in the decision relating to the taxable_year from which the interest arose appeals concluded that none of the disputed interest had to be abated pursuant to hurt because the commissioner had not acquiesced in that case see 1997_1_cb_1 and continued to believe that taxpayers are liable for statutory interest even if it is not mentioned in a decision iii second argument as to the second argument appeals determined that all of the disputed interest accrued while the internal_revenue_service was processing petitioner’s return and concluded that the processing of the return was not a ministerial_act subject_to sec_6404 accordingly appeals concluded none of the disputed interest qualified for abatement under sec_6404 iv third argument as to the third argument appeals noted that sec_6404 provides that an assessment may be abated when it is excessive appeals interpreted the word excessive to denote in excess of that provided by law and concluded that none of the disputed interest was excessive because the interest did not exceed the amount provided by law i overview discussion petitioner invoked the court’s jurisdiction under sec_6404 to determine whether respondent’s failure under sec_6404 to abate the disputed interest was an abuse_of_discretion respondent now moves for summary_judgment we agree with respondent that he is entitled to summary_judgment ii general rules for summary_judgment we begin our analysis with some general rules of summary_judgment summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials of phantom factual issues see fla country clubs inc v commissioner 122_tc_73 affd 404_f3d_1291 11th cir a decision on the merits of a taxpayer’s claim can be made by way of summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b iii interest abatement we now discuss the rules for interest abatement sec_6601 requires that a taxpayer pay interest on any assessed federal_income_tax that is not paid on or before the last date prescribed for payment and that such interest be computed for the period from such last date to the date paid see also 550_us_501 the court generally lacks jurisdiction over issues concerning the computation of statutory interest see 122_tc_384 121_tc_147 see also hinck v united_states supra we have jurisdiction to redetermine such interest primarily in two types of situations first sec_7481 authorizes the court to redetermine an overpayment of interest if a taxpayer timely petitions the court to do so see urbano v commissioner supra pincite sec_7481 is inapplicable to this case because petitioner has failed to meet the requirements to invoke our jurisdiction under that section see generally med james inc v commissioner supra pincite second sec_6404 empowers the court to determine whether the commissioner abused his discretion by refusing to abate some or all interest under sec_6404 see urbano v commissioner supra pincite 112_tc_19 see also hinck v united_states supra pincite 310_f3d_640 9th cir affg tcmemo_2000_196 in the setting at hand ie one involving a claim to abate interest assessed with respect to federal_income_tax sec_6404 allows a taxpayer to request an abatement of interest only in certain cases see sec_6404 generally providing that no claim_for_abatement shall be filed by a taxpayer in respect of an assessment of any_tax imposed under before the enactment of sec_6404 as part of the taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 the commissioner’s failure to abate interest under sec_6404 was not subject_to judicial review see 550_us_501 subtitle a income taxes or b estate_and_gift_taxes sec_6404 is one of those cases see hinck v united_states supra pincite and the section that is implicated here as relevant here sec_6404 allows the commissioner to abate interest assessed on any federal_income_tax deficiency attributable to any error or delay by an officer_or_employee of the internal_revenue_service acting in his or her official capacity in performing a ministerial_act or any payment of federal_income_tax to the extent that any error or delay in payment is attributable to the officer’s or employee’s being erroneous or dilatory in performing a ministerial_act in this context an act is ministerial if it is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act sec_301_6404-2t b temporary proced admin regs fed reg date sec_6404 was amended by tbor sec_301 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial or ministerial acts that amendment does not apply here in that it is generally effective for interest accruing on deficiencies for taxable years beginning after date id sec_301 110_stat_1457 these temporary regulations have since been replaced by final regulations see sec_301_6404-2 proced admin regs the final regulations are inapplicable here in that they generally apply to interest accruing on deficiencies for taxable continued when the commissioner abuses his discretion by not abating interest under sec_6404 that otherwise should be abated the court is authorized to order an abatement of that interest see sec_6404 see also 113_tc_145 the court may exercise that authority when the taxpayer demonstrates that the commissioner declined to abate the interest through an exercise of his discretion that was arbitrary capricious or without sound basis in fact or in law see lee v commissioner supra pincite woodral v commissioner supra pincite iv analysis a petitioner’s position petitioner makes one argument to support her allegation that respondent abused his discretion by not abating all interest relating to her federal_income_tax deficiencies for and she argues that the decision is the equivalent of a continued years beginning after date see sec_301_6404-2 proced admin regs in an order dated date we noted that the petition referenced only one of petitioner’s three arguments considered by appeals namely the subject issue concerning hurt v united_states aftr 2d 4th cir and that rule b essentially provides that any issue not included in the petition may be considered waived we directed petitioner to file an amendment to the petition if she wanted us to consider each of her three arguments considered by appeals or to file a statement if she wanted us to consider only the single argument related to hurt petitioner filed a statement stating that she continued contract between her and the commissioner and that she did not agree in that contract to pay any interest on the deficiencies she refers the court to hurt v united_states aftr 2d 4th cir and concludes that respondent should be bound by the decision entered in kersh i b respondent’s position respondent argues that petitioner is liable for the disputed interest because statutory interest is imposed as a matter of law without regard to whether it was included in the court’s earlier decision respondent asks the court to reject the rationale of or otherwise distinguish hurt v united_states supra and to state affirmatively that respondent is not precluded from collecting statutory interest not mentioned in the decision c court’s opinion the parties essentially ask the court to decide whether we agree or disagree with the rationale of hurt v united_states supra we decline to render such a decision in this proceeding petitioner commenced this proceeding under sec_6404 and that section requires us in this case ie a case involving interest related to an income_tax to decide whether respondent abused the discretion afforded to him in sec_6404 by not abating the disputed interest cf woodral v commissioner continued was advancing only the argument related to hurt t c pincite holding that the court may review the commissioner’s failure to abate interest under all subsections of sec_6404 and not just under sec_6404 where the interest related to employment_taxes sec_6404 allows the commissioner to abate interest to the extent it is attributable to an error or a delay by an officer or an employee of the internal_revenue_service in performing a ministerial_act the requested decision as to whether respondent may collect the interest without regard to whether it is mentioned in the earlier decision rests not on the applicability of sec_6404 but on the applicability of sec_6404 this is so because sec_6404 allows for an abatement of interest only in the case of certain errors and delays while sec_6404 provides for an abatement of interest in some cases that are outside the reach of sec_6404 sec_6404 on the one hand allows the commissioner to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof that is excessive in amount is assessed after the expiration of the period of limitation properly applicable thereto or is erroneously or illegally assessed sec_6404 however does not apply to cases such as this where the interest relates to an assessment of income_tax see sec_6404 see also 13_f3d_54 2d cir sec_6404 on the other hand does not specifically authorize the commissioner to entertain any claim that interest should be abated to the extent it is excessive in amount or is erroneously or illegally assessed nor do we find any such authority in sec_6404 this is so in part because any decision as to whether interest is excessive in amount or is erroneously or illegally assessed rests not on the question of bureaucratic administration of whether interest is attributable to an error or a delay by the internal_revenue_service in performing a ministerial_act but on a question of substantive law hinck v united_states u s pincite stating that an interest abatement claim under sec_6404 involves no questions of substantive tax law but rather is premised on issues of bureaucratic administration given that sec_6404 is inapplicable where as here a taxpayer claims an abatement of interest assessed with respect to federal_income_tax we conclude that it is not proper for us in this proceeding to decide whether we agree or disagree with the rationale of hurt v united_states supra any such decision would not dispose_of this case but would amount to the rendering of an advisory opinion on the subject we decline to render such a decision cf 64_tc_589 declining to provide an advisory opinion as to the amount nor was hurt v united_states supra an interest abatement case the action there was a refund_suit filed to recover statutory interest that was previously paid of net operating losses nols in postdeficiency years in a deficiency case in which the commissioner had conceded nols sufficient to eliminate any deficiency for the year at issue moreover even if we were to state favorably to petitioner that we agree with the rationale of hurt v united_states supra that statement still would not compel a decision for petitioner a decision for petitioner requires that we find that respondent committed a ministerial error or delay under sec_6404 and hurt v united_states supra does not hold that such a ministerial error or delay is present where a decision document is silent as to a taxpayer’s liability for interest petitioner has advanced no other argument in support of her claim that respondent abused his discretion by not abating the statutory interest accordingly we conclude that respondent is entitled to a decision as a matter of law and we will grant respondent’s motion for summary_judgment v conclusion for the reasons stated above we will grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered for respondent
